Citation Nr: 9926635	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-11 489	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
plantar wart on the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  His appeal ensues from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma.  


FINDING OF FACT

The veteran's disability from removal of a plantar wart of 
the right foot is currently manifested by complaints of 
tenderness in the right foot, without objective evidence of 
any recurrence of a plantar wart or callus.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
plantar wart on the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.71, Diagnostic Code 5299-
5279 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the evaluation assigned to his right 
foot plantar wart disability does not reflect accurately the 
severity of his symptomatology.  The veteran's assertion of 
an increase in the severity of his plantar wart 
symptomatology is sufficient to establish a well-grounded 
claim for a higher evaluation pursuant to 38 U.S.C.A. § 5107 
(West 1991).  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet.App. 629, 631-32 (1992).  
Having examined the record in support of this claim, the 
Board also finds that the VA has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation;  otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In the present case, the veteran developed a plantar wart on 
his right foot during World War II after stepping on a stump.  
Service medical records show that the veteran had the wart 
removed in October 1943.  Upon separation from service in 
October 1945, the veteran's plantar wart continued to be 
mildly symptomatic and the veteran was service connected for 
the plantar wart disability in January 1948.  At that time, 
the RO evaluated the plantar wart disability as being 10 
percent disabling.  The rating has remained in effect and is 
protected.  See 38 C.F.R. § 3.951(b) (1998) (a disability 
which has been rated at or above any evaluation of disability 
for 20 years or more will not be reduced).

Post-service medical records reveal that the veteran 
continued to experience symptomatology associated with the 
wart.  A 1987 VA examination shows that the veteran continued 
to experience pain on the bottom of his foot, but he had 
normal gait and no callusing.  He was diagnosed with 
recurrent plantar wart on the right sole.  In March 1992, a 
VA examiner diagnosed the veteran with "trigger point right 
front sole with history of removal of plantar corn."  

In a claim filed in March 1998, the veteran requested an 
increased evaluation due to a history of recurrent callusing 
on the right foot and pain in both feet.  The RO evaluated 
the veteran's right plantar wart as 10 percent disabling by 
analogy to metatarsalgia under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5279.  The veteran is currently receiving the 
maximum benefit pursuant to DC 5279.  DC 5284 provides that a 
10 percent evaluation is warranted for moderate foot injuries 
and a 20 percent evaluation is warranted for moderately 
severe foot injuries.  DC 7804 is also for consideration in 
this case by analogy to a tender scar.  For the reasons 
stated below, the Board concludes that the veteran's plantar 
wart disability does not approximate the criteria for a 
rating in excess of 10 percent.  

An April 1998 VA foot examination shows that the veteran 
currently does not have a callus, or any other type of skin 
breakdown.  The veteran's feet were tender to touch on the 
soles and he had difficulty walking due to Parkinson's 
disease.  The veteran was diagnosed with status post removal 
of plantar wart and peripheral vascular disease.  

A July 1998 VA examination shows that the veteran had marked 
tenderness to palpation at the metatarsal heads of the second 
and third metatarsals of the right foot.  In the diagnostic 
assessment, the examiner noted that tenderness at the right 
plantar foot did not appear to be a planter wart at the 
present time.  The examiner noted that it was possible the 
veteran had a weight bearing problem such as a neuroma.  The 
examiner indicated that an orthopedic or podiatric evaluation 
would be required in order to determine whether the weight-
bearing problem was associated with a neuroma.  The VA 
examination report also reflects that upon examination of the 
plantar surface of the veteran's right foot, no wart was 
visualized.  

The aforementioned evidence establishes that the veteran 
currently has pain upon palpation of the foot.  He does not 
have a callus and he does not have a wart on the plantar 
surface of his right foot and the tenderness was not 
attributed to a plantar wart on recent examination.  In any 
event, the veteran is currently receiving the maximum 10 
percent benefit provided under DC 7804 for a tender scar and 
a rating in excess of 10 percent would not be available under 
this code.  This symptomatology does not warrant a 20 percent 
evaluation for moderately severe foot injuries under DC 5284, 
especially in the absence of any recent recurrence of a wart 
or callus.  

The Board also notes that the record clearly shows that the 
veteran suffers from several nonservice-connected foot 
disorders and the July 1998 VA examination report reflects 
that the VA examiner thought that the veteran might have a 
neuroma, which could be the cause of his weight-bearing 
difficulty.  Presently, there is no evidence of record to 
show that the possible neuroma or any other foot disorder is 
causally related to the veteran's service-connected plantar 
wart disability.  In order to show that a service-connected 
disability has increased by virtue of the fact that it caused 
a new disease, a claimant must provide medical evidence of 
the causal relationship.  See Jones v. Brown, 7 Vet.App.134 
(1994).   Should the veteran have medical evidence that 
establishes that a neuroma, or other foot disorder is 
causally related to his service-connected plantar wart 
disability, he should submit the same to the RO for review 
and further action.  

The veteran and his representative also claim that the 
veteran is entitled to an increased evaluation due to loss of 
range of motion.  However, the objective evidence of record 
does not establish that the veteran suffers from loss of 
range of motion in connection with his service-connected 
plantar wart disability.  The Board has also considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
present case, however, the veteran is retired after working 
for many years in a glass factory and as a rancher.  There 
has been no assertion or showing that the plantar wart 
disability has necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, further development for 
consideration of an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 
9 Vet.App. 157, 158-59 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In conclusion, the Board holds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for his plantar wart disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, a preponderance of the 
evidence is against the veteran's claim and the doctrine is 
not applicable in this case.  Gilbert v. Derwinski, 1 
Vet.App. 49, 55-56 (1990). 


ORDER

An evaluation in excess of 10 percent for a plantar wart of 
the right foot is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals






 

